[Cite as State v. Williams, 2017-Ohio-8022.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 3-17-05

        v.

MARCUS E. WILLIAMS,                                       OPINION

        DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 15-CR-0343

                                      Judgment Affirmed

                            Date of Decision: October 2, 2017




APPEARANCES:

        Marcus E. Williams, Appellant

        Robert J. Kidd for Appellee
Case No. 3-17-05



SHAW, J.

       {¶1} Defendant-appellant, Marcus Williams (“Williams”), brings this appeal

from the April 5, 2017, judgment of the Crawford County Common Pleas Court

denying his petition for post-conviction relief.

                      Relevant Facts and Procedural History

       {¶2} On October 27, 2015, Williams was indicted on 24 counts of Pandering

Sexually Oriented Matter Involving a Minor in violation of R.C. 2907.322(A)(5),

all felonies of the fourth degree. On that same date another indictment was filed

against Williams alleging 56 counts of Illegal Use of a Minor in Nudity Oriented

Material or Performance in violation of R.C. 2907.323(A)(3), all felonies of the fifth

degree. The record indicates that there was a third, separate indictment pending

against Williams involving charges of Importuning, Disseminating Matter Harmful

to Juveniles and Possessing Criminal Tools.

       {¶3} On April 14, 2016, Williams filed a motion to suppress and/or in limine,

seeking to suppress evidence obtained from the warrantless search and seizure of

his alleged property. On June 2, 2016, Williams filed a second motion to suppress

seeking to suppress statements he made during police interviews.

       {¶4} On June 29, 2016, Williams entered into a written negotiated guilty plea

wherein he agreed to plead guilty to 24 counts of Pandering Sexually Oriented

Material Involving a Minor in violation of R.C. 2907.322(A)(5), all felonies of the

                                         -2-
Case No. 3-17-05


fourth degree. In exchange, the State agreed to dismiss all the remaining counts

against Williams in all cases. In addition, the parties also jointly recommended that

Williams “will be sentenced on Counts I-X to 1 year on each count to be served

consecutive to each other for a total of TEN (10) years prison and on Counts XI-

XXIV ONE (1) year on each count to be concurrent (with each other and with) * *

* Counts I-X. Defendant shall receive jail time credit.”

       {¶5} After conducting a Crim.R. 11 colloquy with Williams, the trial court

accepted Williams’s guilty pleas, found Williams guilty and sentenced him to the

jointly recommended sentence. Williams did not file a direct appeal to this Court.

       {¶6} On December 2, 2016, Williams filed a timely petition for post-

conviction relief arguing that the State conducted a warrantless search of his

property and that the State conducted improper, warrantless surveillance of him.

       {¶7} On December 8, 2016, Williams filed an “amendment” to his post-

conviction petition, adding an argument that the State violated his right against self-

incrimination.

       {¶8} On February 24, 2017, the State filed a motion for summary judgment

arguing that Williams had failed to state grounds for post-conviction relief.

       {¶9} On February 27, 2017, Williams filed his own Motion for Summary

Judgment, arguing that he should be granted judgment in his favor.




                                         -3-
Case No. 3-17-05


       {¶10} On March 6, 2017, Williams filed a response to the State’s motion for

summary judgment.

       {¶11} On April 5, 2017, the trial court filed its entry in the matter, ultimately

denying Williams’s petition. The trial court determined that Williams could have

filed a direct appeal of his conviction but he chose not to, and that Williams’s guilty

plea obviated his ability to argue the matters he was presenting in his post-

conviction petition. The trial court also found no ineffective assistance of counsel,

to the extent that Williams was arguing that issue. The trial court concluded that

Williams’s claims were meritless, and his petition was overruled.

       {¶12} It is from this judgment that Williams appeals, asserting the following

assignments of error for our review.

                         Assignment of Error No. 1
       The trial court erred in denying petition to exclude evidence
       obtained through unconstitutional warrantless electronic
       surveillance.

                          Assignment of Error No. 2
       The trial court erred in denying appellant’s petition contending
       that an agent of the Ohio Bureau of Criminal Identification and
       Investigation (BCI) was not empowered by statute to investigate
       in the circumstances present at the beginning of the investigation.

                           Assignment of Error No. 3
       The trial court erred in denying appellant’s petition asserting that
       the investigation was carried out under Ohio statutes, or
       interpretations of such statutes, that violate the Constitutions of
       the United States and the State of Ohio as well as Federal law.



                                          -4-
Case No. 3-17-05




                           Assignment of Error No. 4
       The trial court erred in denying appellant’s petition that included
       an assertion stating evidence of offenses was obtained through
       electronic surveillance when Ohio statutes do not include as
       “designated offenses” the offenses that were being investigated.

                         Assignment of Error No. 5
       The trial court erred in denying appellant’s petition seeking
       suppression of evidence obtained by coercing him into
       unknowingly surrendering his constitutional rights.

       {¶13} Due to the nature of the disposition, we elect to address all of the

assignments of error together.

           First, Second, Third, Fourth, and Fifth Assignments of Error

       {¶14} On appeal, Williams makes a number of arguments contending that

the trial court erred by denying his petition for post-conviction relief. He claims

multiple suppression-related issues and he argues that there were multiple defects

in the investigation of him.

       {¶15} At the outset, we note that Williams entered into a jointly

recommended sentence, which severely limited his rights on appeal given that the

jointly recommended sentence was imposed by the trial court pursuant to R.C.

2953.08. Notwithstanding this fact, Williams pled guilty to 24 counts of Pandering

Sexually Oriented Matter Involving a Minor. His guilty plea affirmatively waived

any non-jurisdictional defects, particularly the many suppression and investigation-



                                        -5-
Case No. 3-17-05


related issues that he now argues.1 State v. Moldonado, 6th Dist. Lucas No. L-03-

1166, 2004-Ohio-3001, ¶ 6. This was made perfectly clear to Williams during his

Crim.R. 11 dialogue with the trial court, wherein the trial court informed Williams

that his guilty plea and the agreed sentence left him with “very limited” appellate

rights. (June 29, 2016, Tr. at 12).

           {¶16} Furthermore, all of the claims made by Williams are arguments that

could have been raised on a direct appeal but were not and as such they are barred

by the doctrine of res judicata. State v. Perry, 10 Ohio St. 2d 175 (1967) (“Under

the doctrine of res judicata, a final judgment of conviction bars a convicted

defendant who was represented by counsel from raising and litigating in any

proceeding except an appeal from that judgment, any defense or any claimed lack

of due process that was raised or could have been raised by the defendant at the trial,

which resulted in that judgment of conviction, or on an appeal from that

judgment.”). Accordingly, Williams’s assignments of error are not well-taken, and

they are all overruled.




1
    Williams actually had two suppression motions pending at the time he entered his guilty pleas.

                                                      -6-
Case No. 3-17-05


                                Conclusion

       {¶17} For the foregoing reasons Williams’s assignments of error are

overruled and the judgment of the Crawford County Common Pleas Court is

affirmed.

                                                        Judgment Affirmed

PRESTON, P.J. and ZIMMERMAN, J., concur.

/jlr




                                    -7-